Title: To Benjamin Franklin from Thomas Potts, 1 August 1774
From: Potts, Thomas
To: Franklin, Benjamin


Dear Friend
Pottsgrove August: 1st: 1774
I have often recollected your kind farewell and kindness when you last left Chester when you desired I might make use of your Assisstance in any Matter I had to doe in London. I have also reflected that the old friendship still continues on your Part by the enquiries you made of my Two Brothers who saw you in London at Diffirent times and several years distant. I mentioned to my Mother Mrs. Grace my intention of writing to you she shook her head and said she was afraid she would never see you again but desired however to give my kind love to him in which my Wife also joins.
My friend Mr. Duffield’s son Ben is going to Edenbourough to improve himself in his profession of Phisick by whom I write this and he promises to send by some friend from there. If he should ever have the pleasure of seeing you in London you will easyly discover Merit in him. Good Mr. Philip Syng has retired into the Country about ten miles from the Cyty where I frequently see him. During our twenty years acquaintance and of later years very intimately he has told me much concerning your and his acquaintance in your younger years when you were a Philadelphian. He was saying the other day that we come upon this stage to do all the good we can. When I asked him wheather if in the decline of life nothing was due to self he smiled and said I wish Doctor Franklin had more of what I term’d self love. I am not used to writing which you will observe therefore must begg you will Excuse any thing amiss and at the same time begg a favour. Mr. Joseph Brewer has a Father Thos. Brewer Merchant at Haslingden and an Uncle Edward Brewer, Whitebirk near Blackburn. His frinds has given him to understand that if he can give them an assuriance of his Present good conduct and good Character of his Wife who he has lately Married they will remit him something considerable. If enquirey should be made of you please to tell them that he has lived here at Pottstown ever since his arrival in America and I can testafie that his conduct has been such a merits their best affections. Neither ought the choice he has made in a wife lessin their regard in any respect unless her want of Fortunse is a fault. Its a Pity his friends were not assured of these facts. I am Dear Sir your much obliged Friend
Thos: Potts
 
Addressed: To / Benjamin Franklin Esqure
